Case: 14-13040    Date Filed: 12/15/2015   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13040
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket Nos. 4:14-cv-00065-BAE-GRS,
                          4:12-cr-00160-BAE-GRS-1


CHARLIE M. GATSON,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 15, 2015)

Before ED CARNES, Chief Judge, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Charlie Gatson, a federal prisoner proceeding pro se, appeals the denial of

his motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence. He
                 Case: 14-13040       Date Filed: 12/15/2015        Page: 2 of 2


argues that his trial counsel was constitutionally ineffective for failing to object to

the district court’s application of the Armed Career Criminal Act in his case.1 The

district court denied his motion on the ground that his claim was barred by a

collateral-attack waiver in his plea agreement.

       Gatson contends that, by its terms, the waiver in his plea agreement does not

bar his § 2255 motion. The government expressly declines to rely on the waiver

and asks that we reverse the district court’s order and remand this matter for

adjudication of Gatson’s motion. Because the parties agree that the waiver should

not prevent the district court from reaching the merits of Gatson’s motion, and

because the district court identified no other ground of waiver, we will vacate and

remand the judgment with instructions that the district court should consider as

non-waived Gatson’s claim that his attorney was constitutionally ineffective for

not objecting to the application of the Armed Career Criminal Act at his

sentencing. We imply no view as to whether such a claim has any merit.

       VACATED AND REMANDED.




1
  Gatson also claims that his sentence is unconstitutional because some parts of the Armed
Career Criminal Act that affected his sentence are unconstitutionally vague. That claim does not
fall within the scope of the certificate of appealability (COA) in this case, and “our review of an
unsuccessful § 2255 motion is limited to the issues enumerated in the COA.” McKay v. United
States, 657 F.3d 1190, 1195 (11th Cir. 2011). Accordingly, we do not consider Gatson’s
vagueness argument.
                                                 2